UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1599


STANLEY M. BALLENGER, a/k/a Stanley Mark Ballenger, former
#151010,

                Plaintiff - Appellant,

           v.

J. DALE OWENS, L, CPL, State Trooper, SC Hwy Patrol Ace
Team; J. G. STEVENS, L, CPL, State Trooper; C. NICHOLAS
LAVERY, Esquire; JACK H. LYNN, Esquire,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-02294-JMC)


Argued:   January 29, 2013                 Decided:    March 5, 2013


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Neal, Hillsborough,      North Carolina, for Appellant.
Andrew Lindemann, DAVIDSON &      LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley     M.     Ballenger       (“Appellant”)         initiated          this

action    pro   se   against        his   former   defense      attorney,       a    South

Carolina state prosecutor, and two South Carolina state troopers

under 42 U.S.C. § 1983, alleging, among other things, that an

unconstitutional search and seizure of his vehicle led to the

discovery of illegal drugs and a firearm on the basis of which

Appellant was charged in state court, pleaded guilty, and was

ultimately      sentenced      to     imprisonment.            The    district       court

dismissed Appellant’s suit for failure to satisfy the “favorable

termination” rule announced in Heck v. Humphrey, 512 U.S. 477

(1994).

             Appellant        now    contends      the       favorable    termination

requirement does not bar his § 1983 suit because he pleaded

guilty to the underlying charges, citing Haring v. Prosise, 462
U.S. 306   (1983),     and    that,     as    such,    a    civil    attack       on    the

alleged      constitutional          violations         does     not     impugn           his

conviction.      Appellant raises this issue for the first time on

appeal.      Because it was not raised in the district court, we

conclude Appellant waived appellate review.                      Because Appellant

waived this central argument, and we find any other arguments he

may have raised to be without merit, we affirm.




                                            2
                                        I.

              This court is not unfamiliar with Mr. Ballenger.             He

previously filed a § 1983 suit in 2002 against the State of

South Carolina and South Carolina State Trooper J. Dale Owens

based    on    the   same   operative   facts   contained   in   his   present

action.       See Ballenger v. Owens, 352 F.3d 842, 843-44 (4th Cir.

2003) (“Ballenger I”).

              In brief, Appellant was stopped by Trooper Owens for

following too closely behind another vehicle while driving in

South Carolina.        After detecting the odor of marijuana, Trooper

Owens searched Appellant’s vehicle and discovered illegal drugs

and a firearm.        Appellant pleaded guilty to a drug trafficking

offense and a firearm offense and was sentenced on November 26,

2011 to a 10-year term of imprisonment. 1

              While he made no direct appeal, Appellant subsequently

sought post-conviction relief in state and federal court and was

denied.       See Ballenger v. McMaster, 146 F. App’x 697 (4th Cir.

2005); Ballenger v. Mauney, 326 F. App’x 224 (4th Cir. 2009).




     1
       Appellant contends that, on the advice of counsel, he pled
guilty before the state court considered his motion to suppress
the fruits of the allegedly unconstitutional search.    Appellant
further notes that South Carolina does not permit the entry of
conditional guilty pleas.    See State v. Inman, 395 S.C. 539,
555, 720 S.E.2d 31, 40 (2011).



                                        3
                 In    Ballenger      I,      the       district      court       dismissed

Appellant’s § 1983 complaint without prejudice, concluding that

1) his action against the State of South Carolina and Trooper

Owens       in   his     official    capacity       was    barred     by    the    Eleventh

Amendment;         and    2)   his   action       against      Trooper     Owens       in   his

individual         capacity    was    barred      by    Heck    because     his    criminal

conviction had not been set aside and a favorable judgment in

his § 1983 suit would necessarily imply the invalidity of that

conviction. 2         We affirmed.      See Ballenger I, 352 F.3d 842.

                 Nearly    seven     years    later,      Appellant        commenced        the

present action pro se on September 1, 2010 -- a § 1983 suit

largely duplicative of the complaint dismissed in Ballenger I.

Appellant alleges that Trooper Owens, among others, violated his

Fourth Amendment rights by stopping and searching his vehicle.

                 Following     an    automatic         referral    from     the    district

court pursuant to the local rules, the magistrate judge issued a

Report       and       Recommendation        (“R&R”)      on      September       8,    2010,

recommending that the district court dismiss the action.                               In the

R&R,       the   magistrate     judge      concluded       that    Appellant’s         claims

       2
       The Supreme Court held in Heck that “where success in a
prisoner’s § 1983 damages action would implicitly question the
validity of conviction or duration of sentence, the litigant
must first achieve favorable termination of his available state,
or federal habeas, opportunities to challenge the underlying
conviction or sentence.”   Muhammad v. Close, 540 U.S. 749, 751
(2004).



                                              4
against Trooper Owens and an additional trooper were barred by

Heck. 3   Appellant      lodged    objections       to   the   R&R,    which   the

district court found to be largely “non-specific, unrelated to

the dispositive portions of the Magistrate Judge’s Report and

Recommendation,” or to “merely restate his claims.”                    J.A. 130. 4

On February 3, 2011, the district court adopted the R&R and

dismissed Appellant’s complaint with prejudice.                 Appellant then

noticed this appeal.



                                         II.

          We    review     de     novo       the   dismissal   of     Appellant’s

complaint.     See Minor v. Bostwick Laboratories, Inc., 669 F.3d
428, 432 (4th Cir. 2012).



                                     III.

          Appellant contends that the Heck favorable termination

rule does not bar his § 1983 action because, in his view, a

conviction by way of a guilty plea cannot be undermined by a

      3
       The magistrate judge also concluded that Appellant’s claim
against the state prosecutor was barred by the doctrine of
prosecutorial immunity and that his claim against his former
defense attorney was not cognizable in a § 1983 suit because the
attorney was not a state actor. Appellant does not challenge on
appeal the dismissal of his claims against these parties.
      4
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                         5
subsequent       determination         that       the     evidence    supporting       the

criminal       conviction       was      obtained          in     violation     of     the

Constitution.       512 U.S. 477.           He cites for support the pre-Heck

decision      Haring     v.   Prosise,      462 U.S. 306.   He   argues     that

Haring,    which    he    believes      stands      for    the    proposition      that     a

claim    for    damages       based    on     an    unconstitutional         search    and

seizure does not imply the invalidity of a conviction obtained

by guilty plea, id. at 318-22, is reconcilable with the commands

of Heck.       Appellee responds that because Appellant did not raise

the issue in his objections to the R&R in the district court,

the issue is waived.          We agree.

              The law of our circuit is clear: “[A] party . . .

waives    a    right   to     appellate       review      of    particular    issues       by

failing to file timely objections specifically directed to those

issues.”       United States v. Midgette, 478 F.3d 616, 621 (4th Cir.

2007).        Therefore,      “to     preserve      for     appeal    an   issue      in    a

magistrate judge’s report, a party must object to the finding or

recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true ground for

the objection.”        Id. at 622.

     To conclude otherwise would defeat the purpose of
     requiring objections. We would be permitting a party
     to appeal any issue that was before the magistrate
     judge,   regardless   of  the  nature   and   scope   of
     objections made to the magistrate judge’s report.
     Either the district court would then have to review
     every   issue  in   the  magistrate   judge’s   proposed

                                              6
      findings and recommendations or courts of appeals
      would be required to review issues that the district
      court never considered. In either case, judicial
      resources would be wasted and the district court’s
      effectiveness based on help from magistrate judges
      would be undermined.

Id.

           In this case, Appellant’s objections to the R&R failed

to raise the argument that the favorable termination rule does

not   apply     to   a    plaintiff    whose       underlying        conviction     was

obtained by a guilty plea.             Instead, Appellant asserted in his

objections to the R&R, and argues at least in passing on appeal,

that he was unable to satisfy the favorable termination rule

because,   having        completed   his       sentence,   he   is    no   longer    in

custody, citing Wilson v. Johnson, 535 F.3d 262 (4th Cir. 2008). 5

Nothing    in    his      objections    suggests       Appellant       alerted      the

district court to the challenging question of law under Haring



      5
       Wilson indicated that Heck does not bar a § 1983 action
where “a prisoner could not, as a practical matter, seek habeas
relief.”   Wilson, 535 F.3d at 268.     Unlike the plaintiff in
Wilson, who had a window of only four months to meet the
favorable termination requirement, which he pursued until his
release, Appellant here pleaded guilty and was sentenced to 10
years imprisonment. Not only was this sufficient time to pursue
post-conviction relief, Appellant actually did so and was
unsuccessful. See Ballenger I, 352 F.3d at 847 (observing that
Ballenger’s post-conviction proceedings were pending); Ballenger
v. McMaster, 146 F. App’x 697 (4th Cir. 2005); Ballenger v.
Mauney, 326 F. App’x 224 (4th Cir. 2009). In short, the concern
that drove our court in Wilson to find an exception to Heck --
that a habeas-ineligible former prisoner lacked access to a
federal forum -- is simply not present here.



                                           7
he now presents for the first time on appeal.                      Indeed, the

principal   decision     on   which   Appellant     now   relies,    Haring    v.

Prosise,    462 U.S. 306,   first    appeared   in    his    opening    brief

before this court.       See Appellant’s Br. at 1.              Accordingly, we

conclude that Appellant waived appellate review.



                                      IV.

            For   the    foregoing      reasons,    the   decision     of     the

district court is

                                                                      AFFIRMED.




                                        8